internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 7-plr-121893-98 date date legend taxpayer corporation year dear we received your letter dated date in which you request a ruling concerning the estate and income_tax consequences under sec_2055 sec_691 and sec_83 of the internal_revenue_code related to the taxpayer’s designation in the event of the taxpayer’s death of one or more charitable organizations as the beneficiaries of certain deferred_compensation to which he is entitled and to taxpayer’s bequest at his death to one or more charitable organizations certain stock_options which he owns this letter is in response to your request the represented facts are as follows taxpayer has been employed by corporation since he founded company in year taxpayer is currently chairman of corporation’s board_of directors during the course of taxpayer’s employment he has elected to defer receipt of certain amounts to which he was entitled consisting of compensation that had been payable to taxpayer but the receipt of which he elected to defer pursuant to corporation’s deferred_compensation plan shares of corporation stock that had been payable to taxpayer as a result of his exercise of compensatory stock_options granted to him by corporation the receipt of which he elected to defer pursuant to corporation’s deferred stock_option plan furthermore taxpayer negotiated with corporation for the corporation to provide a death_benefit to his estate or designated beneficiaries upon his death collectively these three items are referred to as the deferred_compensation pursuant to taxpayer’s agreement with corporation with respect to the deferred_compensation taxpayer may designate any one or more beneficiaries within a certain class which would include charitable organizations to whom the deferred_compensation would be payable in the event of his death taxpayer intends to name as the designated beneficiaries of the deferred_compensation one or more charitable organizations each of which qualifies for tax-exempt status pursuant to sec_501 as an organization described in sec_501 during the course of his employment with the corporation taxpayer also has been granted certain rights options to purchase shares of corporation stock at specified option prices no option_price was less than the fair_market_value of the stock to which it applied on the date the option was granted it is represented that the options are the type of options commonly known as nonstatutory_options because they do not meet the requirements for special income_tax treatment under sec_421 through statutory options it is further represented that at the time of their grant the options did not have a readily_ascertainable_fair_market_value pursuant to taxpayer’s agreement with corporation under which the options were granted in the event of his death taxpayer may transfer the options by will to any one or more beneficiaries within a certain class which would include charitable organizations taxpayer intends to bequeath the options under his will to one or more of the charitable organizations specifically you request the following rulings taxpayer’s estate will be eligible for a federal estate_tax charitable deduction under sec_2055 for the deferred_compensation passing to the charitable organizations and for the value of the options passing to the charitable organizations the deferred_compensation to which the charitable organizations will become entitled following taxpayer’s death will be income_in_respect_of_a_decedent under sec_691 which will be included in the gross_income of the charitable organizations in the year in which the charitable organizations receive such income when following taxpayer’s death the charitable organizations exercise the options which taxpayer bequeaths to them under his will the charitable organizations will recognize income_in_respect_of_a_decedent under sec_691 which will be included in the gross_income of the charitable organizations issue estate_tax charitable deduction sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes based on facts submitted and representations made the deferred_compensation and the value of the options will be includible in the taxpayer's gross_estate under sec_2033 and sec_2039 of the code we also conclude that assuming the charitable organizations are organizations described in sec_501 at the time of the taxpayer's death the taxpayer's estate will be eligible for a federal estate_tax deduction under sec_2055 of the code for the deferred_compensation payable to the charitable organizations in accordance with taxpayer’s beneficiary designation and for the value of the options passing to the charitable organizations under taxpayer’s will issue sec_2 income_in_respect_of_a_decedent sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_691 of the code provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of sec_691 the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_691 provides that the right described in sec_691 to receive an amount shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income under sec_691 or shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such amount sec_1_691_a_-1 of the income in respect of decedents tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent's taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of-- the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property will be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable under sec_83 of the code sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-1 provides that if substantially nonvested property has been transferred in_connection_with_the_performance_of_services and the person who performed the services dies while the property is still substantially nonvested any income realized on or after such death with respect to the property under this section is income_in_respect_of_a_decedent to which the rules of sec_691 apply in such a case the income in respect of the property shall be taxable under sec_691 except to the extent not includible under sec_101 to the estate or beneficiary of the person who performed the services in accordance with sec_83 and the regulations thereunder sec_1_83-7 of the regulations provides in part that if there is granted to an employee or independent_contractor or beneficiary thereof in_connection_with_the_performance_of_services an option to which sec_421 relating generally to certain qualified and other options does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value determined in accordance with sec_1_83-7 at the time the option is granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the grant sec_83 and sec_83 will apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before such time if the option is exercised sec_83 and sec_83 apply to the transfer of property pursuant to the exercise and the employee or independent_contractor realizes compensation upon the transfer at the time and in the amount determined under sec_83 or sec_83 if the option is sold or otherwise_disposed_of in an arm's length transaction sec_83 and sec_83 apply to the transfer of money or other_property received in the same manner as sec_83 and sec_83 would have applied to the transfer of property pursuant to the exercise of an option see sec_1 b of the regulations for the test to be applied in determining whether an option has a readily_ascertainable_fair_market_value however sec_1_83-7 is silent regarding the transfer of a nonstatutory option in a non-arm’s length transaction based on facts submitted and representations made we conclude that if the charitable organizations are named as the designated beneficiaries of the deferred_compensation the proceeds from the deferred_compensation that would have been items of gross_income to taxpayer if the proceeds had been distributed to taxpayer before his death will be income_in_respect_of_a_decedent to the charitable organizations under sec_691 when distributed to the charitable organizations the proceeds from the deferred_compensation will not be income_in_respect_of_a_decedent to taxpayer’s estate based on facts submitted and representations made we conclude that taxpayer’s bequest of the options to the charitable organizations is governed by the rule set forth in sec_1_83-1 therefore we also conclude that any income realized by the charitable organizations after taxpayer’s death by exercise of the options is income_in_respect_of_a_decedent to the charitable organizations under sec_691 the income from the options will not be income_in_respect_of_a_decedent to taxpayer’s estate except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code in particular we express or imply no opinion regarding the value of any stock_options this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely christine e ellison christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries copy to
